Citation Nr: 0818573	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  06-21 716	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for blurred vision in 
the right eye.

2.  Entitlement to service connection for shin splints.

3.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopic repair.

4.  Entitlement to a rating in excess of 10 percent for 
hypertension.



ATTORNEY FOR THE BOARD

T. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who had over 23 years of active 
service, including from April 1981 to April 1985 and from 
January 1986 to May 2005.  Records indicate service in 
Southwest Asia without verification of the dates of such 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision on 
behalf of the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In correspondence dated in January 2006 the veteran submitted 
a timely notice of disagreement from the December 2005 rating 
decision establishing entitlement to service connection for 
hypertension and assigning a noncompensable rating.  Although 
the RO awarded an increased 10 percent rating for 
hypertension in June 2006, this matter was not addressed in a 
statement of the case nor has the veteran expressed a desire 
to withdraw his appeal as to this issue.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Therefore, the issue of 
entitlement to a rating in excess of 10 percent for 
hypertension must be remanded.

The issues of entitlement to service connection for blurred 
vision in the right eye and shin splints and entitlement to a 
rating in excess of 10 percent for hypertension are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue addressed in this decision was 
obtained.

2.  The evidence demonstrates the veteran's service-connected 
degenerative joint disease of the right knee, status post 
arthroscopic repair, is manifested by X-ray evidence of 
arthritis and limitation of leg flexion, without evidence of 
flexion limited to 30 degrees, including as a result of pain 
or functional loss.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopic repair, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran as to his service 
connection claims by correspondence dated in July 2005.  That 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claims, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claims, and requested that he 
send in any evidence in his possession that would support his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In a January 
2008 decision the Court described the type of VCAA notice 
required for increased rating issue claims.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court 
subsequently held that, as in this case, once a notice of 
disagreement from a decision establishing service connection 
and assigning the rating and effective date has been filed 
the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 
control as to the further communications with the appellant, 
including as to what "evidence [is] necessary to establish a 
more favorable decision with respect to downstream elements 
...."  Goodwin v. Peake, No. 05-876 (Vet. App. May 19, 2008).  
As the issues addressed in this decision arise from a notice 
of disagreement from the initial rating no additional VCAA 
notice action is required.

The notice requirements pertinent to the issues addressed in 
this decision have been met and all identified and authorized 
records relevant to the matters have been requested or 
obtained.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Increased Ratings
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  The Court has held that 
disabilities may be rated separately without violating the 
prohibition against pyramiding unless the disorder 
constitutes the same disability or symptom manifestations.  
See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).


525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
5258
Cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into 
the joint
20
5259
Cartilage, semilunar, removal of, symptomatic 
10
526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°
0
526
1
Leg, limitation of extension of:

Extension limited to 45°
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5258, 5259, 5260, 
5261 (2007).

 
Normal knee flexion and extension.  38 C.F.R. § 4.71, Plate 
II (2007).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to lateral instability or recurrent 
subluxation) also demonstrated additional disability with 
evidence of traumatic arthritis and a limitation of motion.  
See VAOPGCPREC 23-97 (Jul. 1, 1997).  Separate ratings are 
also permissible for limitation of flexion and limitation of 
extension of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 
2004).  The Court has held that disabilities may be rated 
separately without violating the prohibition against 
pyramiding unless the disorder constitutes the same 
disability or symptom manifestations.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

A separate rating, however, must be based upon additional 
disability.  For example, when a knee disorder is already 
rated under Code 5257 the veteran must also have limitation 
of motion under Code 5260 or Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  See Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Factual Background and Analysis

Service treatment records show the veteran underwent 
diagnostic arthroscopy and partial medial meniscectomy in 
August 1998.  At his retirement examination in February 2005 
the veteran reported he was able to run on his knee, but 
unable to make lateral movements.  The diagnoses included 
localized right knee pain with a history of torn medial 
collateral ligament.  

On VA examination in August 2005 the veteran complained of 
intermittent knee pain.  He described having episodes of pain 
as often as once per week which lasted three to five minutes 
in duration.  He reported he used pain relief medication for 
the disorder.  He stated his functional impairments included 
difficulty squatting for prolonged periods of time, but 
reported no lost work time as a result of the disorder.  
Objectively, the examiner noted there was no edema to the 
lower extremities.  The knees were normal in appearance with 
no evidence of locking, pain, joint effusion, crepitus, or 
ankylosis.  Range of motion studies revealed extension to 0 
degrees and flexion to 140 degrees, bilaterally.  Motion was 
not limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  The examiner stated that additional 
limitation of motion in degrees could not determined without 
resort to mere speculation.  Drawer and McMurray tests were 
negative, bilaterally.  X-ray films revealed mild right knee 
degenerative joint disease.  

In statements in support of his claim the veteran asserted 
that a higher rating was warranted because he was unable to 
duck walk.  He reported he experienced pain when squatting 
and that his use would likely deteriorate with age.  

On VA examination in October 2007 the veteran reported that 
he was unable to place full weight on his right knee when 
climbing stairs, that he experienced occasional stiffness 
when it was wet and cold in the morning, that the knee would 
swell after activities such as cutting grass or jogging, that 
the knee gave way and popped when making a natural lateral 
turn, and that he had a lack of endurance after prolonged 
work or exercise.  He denied any symptoms of heat, redness, 
locking, or fatigability.  He complained of episodes of 
localized inner/outer knee pain approximately twice per month 
lasting up to 30 minutes.  The pain was described as aching, 
sharp, and sticking in nature and was elicited by physical 
activity.  He estimated the level of his pain as six on a ten 
point scale.  He stated his pain was relieved by rest and 
over-the-counter medication.  

An examination of the right knee revealed three scope scars 
without evidence of tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, inflammation, edema, 
keloid formation, hypopigmentation, hyperpigmentation, or 
abnormal texture.  There was no evidence of abnormal weight 
bearing and the veteran's posture and gait were within normal 
limits.  The examiner noted weakness, tenderness, and 
guarding of movement to the right knee.  There was no 
evidence of edema, effusion, redness, heat, or subluxation.  
Range of motion studies revealed extension to 0 degrees and 
flexion to 125 degrees.  Joint motion was additionally 
limited after repetitive use by pain, fatigue, weakness, lack 
of endurance, and incoordination.  Pain had the major 
functional impact, but there was no additional loss in 
degrees of motion.  Anterior and posterior cruciate ligament 
stability testing, medial and lateral collateral ligament 
stability testing, and medial and lateral meniscus testing 
were within normal limits.  The diagnosis was right knee 
degenerative joint disease, status post arthroscopic repair 
with residual scars.  The examiner noted that the effect on 
the veteran's usual occupation was an inability to stand or 
walk for prolonged periods of time.

Based upon the evidence of record, the Board finds the 
veteran's service-connected degenerative joint disease of the 
right knee, status post arthroscopic repair, is manifested by 
X-ray evidence of arthritis and limitation of leg flexion.  
The service-connected disorder is most appropriately rated 
under the criteria for diagnostic code 5003.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The evidence shows 
the veteran has X-ray evidence of arthritis to the right knee 
joint with range of motion that, while less than normal, is 
still not compensable for VA purposes.  A higher or separate 
rating under the criteria of other diagnostic codes is not 
warranted.  There is no evidence of flexion limited to 30 
degrees, including as a result of pain or functional loss, 
and no evidence of limited leg extension, recurrent 
subluxation, or dislocated semilunar cartilage with frequent 
episodes of locking, pain, and effusion into the joint.  
Therefore, entitlement to a rating in excess of 10 percent is 
not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected knee 
disability is adequately rated under the available schedular 
criteria.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopic repair, is denied.


REMAND

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
are applicable to this case.  The veteran was provided VCAA 
notice as to his service connection claims in July 2005 and 
was provided VCAA notice for all elements of his claims in 
March 2006.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, the veteran claims he has constant leg pain due 
to shin splints and blurry vision which were incurred during 
active service.  Service treatment records show he was 
treated for chronic shin splints and a report dated in July 
1990 noted stress fractures were documented by a bone scan.  
In a October 1995 physical examination report, it was noted 
that both shins were asymptomatic.  Records also show that in 
2003, he was treated for pre-orbital cellulitis probably due 
to an internal chalazion.  Although VA examination reports 
dated in August 2005 noted there was no pathology to render a 
diagnosis for shin splints and no acute pathology for a 
vision disorder, the examiners provided no comments as to the 
disorders for which the veteran was treated during active 
service.  Therefore, the Board finds additional development 
is required prior to appellate review.

As a statement of the case has not been issued from the 
veteran's disagreement with the December 2005 rating decision 
and the assigned disability rating for his service-connected 
hypertension, the Board finds additional development is 
required.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided a 
statement of the case on the issue of 
entitlement to a rating in excess of 10 
percent for hypertension.  He should be 
apprised that to perfect the appeal on 
this issue for Board review he must 
submit a substantive appeal.  The 
requisite period of time for a response 
should be allowed.

2.  The veteran should be afforded 
appropriate examinations for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any present 
disabilities are a result the stress 
fractures and orbital cellulitis 
documented during active service.  All 
indicated tests and studies are to be 
performed.  

Prior to the examinations, the claims 
folder must be made available to the 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A complete 
rationale for all opinions expressed 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues remaining 
on appeal.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


